DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/679952 filed on June 4, 2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 103. Claims 1-20 are rejected under Non-Statutory Double Patenting.  Claims 1-20 are rejected under Alice 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to Claims 1-20 as a whole, the claims are determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101, the Office is charged with determining whether the scope of Claims 1-20 are directed to one of the 
If the claims fall within one of the statutory categories, the Office must then determine whether the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is a patent-eligible application of the exception.  (This two-part analysis of the claim is highlighted in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 132 S.Ct. 1289 (2012), and is the subject of the 2014 Interim Eligibility Guidance.)  
If the claims are directed to a judicial exception (e.g., an abstract idea), any element or combination of elements in the claims must be sufficient to ensure that the claims amount to significantly more than the abstract idea itself.  In other words, the claims must contain an inventive concept that transforms the claimed abstract idea into a patent-eligible application of the idea.  The inventive concept must do more than simply recite well-understood, routine, and conventional activities.  See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).  
In Alice and Mayo, the Court provided examples of abstract ideas which initially included fundamental economic practices, certain methods of organizing human activities, an idea of itself, and implementing mathematical principle(s) on a physical machine, namely a computer.  
In more recent cases, however, the courts have treated collecting information, including when limited to particular content (which does not change its character as information), as being within the realm of abstract ideas.  See FairWarning IP, LLC v. Iatric System, Inc., (Fed. Cir. October 11, 2016) and Elec. Power Grp., LLC v. Alstrom S.A., (Fed. Cir. August 1, 2016).  The courts have also recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.  See, e.g., Content Extraction and Transmission v. Wells Fargo Bank, (Fed. Cir. 2014).   
In the instant case, applicant claims are directed to a combination of these abstract-idea categories, but specifically, applicant claims are directed toWith regards to the four statutory categories of invention, the Office has determined the claims to be a process/an apparatus. 
For instance, the preamble of Claim 1 recites a system and the claim includes at least one computing device.  The combination of these components creates a processing device which is similar to an apparatus, and therefore meet the statutory requirements discussed in MPEP 2106(I).
 For instance, the preamble of Claim 7 recites a method; the body of claim recites active method steps; and the dependent claims further define the active method steps.  Therefore, claim 7 is similar to a process and meets the statutory requirements discussed in MPEP 2106(I).
For instance, the preamble of claim 17 recites a non-transitory computer readable medium which is similar to a storage device or apparatus, and therefore meet the statutory requirements discussed in MPEP 2106(I).
Next, the two-part analysis, initially cited in Mayo and the subject of the 2014 Interim Eligibility Guidance, is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, whether the 
In the instant case, the claims 1-20 are directed to receiving data, aggregating data, forwarding data and storing data.
In FairWarning, the claims were directed to a computer based method for collecting and analyzing information to detect misuse and notifying a user when misuse is detected.  According to the court, the claims merely implemented an old practice in a new environment. The court held that the inventive concept (i.e., the use of a computer to purportedly improve existing technological processes by allowing the automation of further tasks) did not transform the claimed abstract idea into a patent-eligible application.  Like FairWarning, the focus of the claims in the instant application are not directed to improvements to computers as tools, but on certain independently abstract ideas that use computers as a tools.
In Elec. Power Grp., the claims were directed to systems and methods for performing real-time performance monitoring of an electric power grid by collecting data from multiple data sources, analyzing the data, and then displaying the results.  The inventive concept the claims purported to make were a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions.  The court held that nothing in the claims, understood in light of the specification, required anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting desired information.  Thus, much like the claims in Elec. Power Grp., the focus of the claims in the instant application are not directed to improvements to computers as tools, but on certain independently abstract ideas that use computers as a tools. 
In Content Extraction, the claims were directed to a method of processing information from a diversity of types of hard copy documents using an automated digitizing unit or computer and a scanner.  The claims recited collecting data, recognizing certain data within the collected data set, and storing that recognized data in a memory.  The court found the scope of these claims (i.e., the concept of data collection, recognition, and storage) to be undisputedly well-known and abstract, stating that humans have always performed these functions, and banks have, for some time, reviewed checks, recognized relevant data such as the amount, account number, and identity of account holder, and stored that information in their records.  
Attempts were made to distinguish the claims as transforming the abstract idea into a patent-eligible application through the use of addition machinery—a scanner; however, the court held no inventive concept existed in the use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry.  
Thus, much like the claims in Content Extraction, the use of addition machinery in the instant claims do not transform the abstract-idea into a patent-eligible application, since the additional machinery is nothing more than an ancillary part of the idea.  
Accordingly, claims 1-20 are directed to an abstract idea.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to nothing more than mere instructions to implement the 
          Beyond the abstract idea, the claims merely recite well-understood, routine conventional activities, either by requiring conventional computer activities or routine data-gathering steps.  Considered individually or taken together as an ordered combination, the claim elements fail to transform the claimed abstract idea into a patent-eligible application.  For example, claims 1, 7 and 17 recites receive a code trace segment”, “forward trace code segment”, “store trace code”, and “aggregating code trace segments”.  Just as in Alice, all of these computer functions are well-understood, routine, conventional activities previously known to the industry, and therefore, fail to transform the claimed abstract idea into a patent-eligible application.
	Claims 2-6, 8-16 and 18-20 do not include elements that amount to significantly more than the abstract idea and are also rejected under the same rational.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-6, 8-11, 13-15 and 17-20 of U.S. Patent No. US 10,481,997.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:
16/679952
10,481,997 (15/378367)
(Claim) 1
(Claim) 1 , 18
2
5

9, 20
4
8
5
19
6
9, 20
7
11, 18
8
8
9
9, 20
10
4, 6, 11
11
11
12
5
13
6, 11
14
10
15
13
16
14, 15
17
4
18
3, 17
19
2, 19
20
1, 4, 8, 11


Claims 1, 7 and 17 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 5, 6, 8, 10, and 12 of U.S. Patent No. US 10,216,614.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:
16/679952
10,216,614 (15/378177)
(Claim) 1
(Claim) 5, 6, 8, 10, 12
2

3

4

5

6

7
5, 6, 8, 10, 12
8

9

10

11

12

13

14

15

16

17
5, 6, 8, 10, 12
18



20





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok (US Patent 9,438,491) in view of Chen (US Patent Application 2012/0324290 A1) and further in view of Jayakumar (US Patent application 2015/0089287).

Claim 1, Kwok teaches a system, comprising: at least one computing device (View Kwok Col. 6, Lines 41-57; mobile device); and at least one application executable in (View Kwok Col. 2, Lines 7-22; application): and forward the code trace segment to the selected one of the plurality of trace processing entities (View Kwok Col. 3, Lines 8-20; Col. 27, Lines 50-67; report).

Kwok does not explicitly teach receive a code trace segment associated with an application request submitted to a particular application of a plurality of applications hosted in a computing environment, wherein the code trace segment documents at least one call to at least one component service of the particular application to respond to the application request; select one of a plurality of trace processing entities.

However, Chen teaches receive a code trace segment associated with an application request submitted to a particular application of a plurality of applications hosted in a computing environment (View Chen ¶ 2, 3, 30, 31; trace software program in multimodal complex computing environment), wherein the code trace segment documents at least one call to at least one component service of the particular application to respond to the application request (View Chen ¶ 2, 3, 30, 31; software program associated with transaction identifier).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kwok with receive a code trace segment associated with an application request submitted to a particular application of a plurality of applications hosted in (View Chen ¶ 2, 3, 30, 31).  Such modification would have allowed a code trace to be forwarded.

Kwok and Chen do not explicitly teach select one of a plurality of trace processing entities.

However, Jayakumar teaches select one of a plurality of trace processing entities (View Jayakumar ¶ 52; select processor unit).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with select one of a plurality of trace processing entities since it is known in the art that a processor can be selected (View Jayakumar ¶ 52).  Such modification would have allowed a processor to be selected to receive a code trace.

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kwok further teaches the code trace segment is received from a service executed on a same machine instance in the computing environment as the particular application (View Kwok Fig. 1, Components 125, 145, 170; Col. 7, Lines 49-63; monitor application on same machine; each app includes its own monitor).


Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kwok further teaches the selected one of the plurality of trace processing entities is selected based at least in part on the application request (View Chen ¶ 2, 3, 30, 31; software program request).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Kwok teaches the selected one of the plurality of trace processing entities is selected based at least in part by applying a hashing function to a data item included in the code trace segment (View Kwok Col. 27, Lines 50-67; hash particular ID associated with mobile device).


Claim(s) 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok (US Patent 9,438,491) in view of Chen (US Patent Application 2012/0324290 A1) in view of Jayakumar (US Patent application 2015/0089287) and further in view of Smith (US Patent Application 2018/0091361 A1).


Claim 3, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings do not explicitly teach the selected one of the plurality 

However, Smith teaches the selected one of the plurality of trace processing entities is selected to evenly balance a processing load across the plurality of trace processing entities (View Smith ¶ 37; load balancing).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the selected one of the plurality of trace processing entities is selected to evenly balance a processing load across the plurality of trace processing entities since it is known in the art that resource loads can be balanced (View Smith ¶ 37).  Such modification would have allowed a processing load to be balanced in a computing environment.

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  The combination of teachings do not explicitly teach when executed the at least one application further causes the at least one computing device to at least: determine a current resource load for the plurality of trace processing entities; compare the current resource load to a threshold; and automatically scale a quantity of the plurality of trace processing entities.

However, Smith when executed the at least one application further causes the at least one computing device to at least: determine a current resource load for the plurality of (View Smith ¶ 37; detect load balancing conditions); compare the current resource load to a threshold (View Smith ¶ 37; threshold); and automatically scale a quantity of the plurality of trace processing entities (View Smith ¶ 37; offload condition).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with when executed the at least one application further causes the at least one computing device to at least: determine a current resource load for the plurality of trace processing entities; compare the current resource load to a threshold; and automatically scale a quantity of the plurality of trace processing entities since it is known in the art that resource loads can be balanced (View Smith ¶ 37).  Such modification would have allowed a resource to be migrated due to load balancing.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application 2012/0324290 A1) in view of Torino (US Patent application 2016/0011922).

Claim 7, Chen teaches a method, comprising: receiving, by at least one computing device, a code trace associated with an application request submitted to a particular application of a plurality of applications hosted in a computing environment (View Chen ¶ 2, 3, 30, 31; trace software program in multimodal complex computing environment), wherein the code trace documents a plurality of calls to a plurality of component services of the particular application to respond to the application request (View Chen ¶ 2, 3, 30, 31; software program associated with transaction identifier).


Chen does not explicitly teach storing, by the at least one computing device, the code trace in a data store indexed by a unique identifier of the request.

However, Torino teaches storing, by the at least one computing device, the code trace in a data store indexed by a unique identifier of the request (View Torino Fig. 11; ¶ 88, 89; trace identification ID, job identification ID, program identification ID).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chen with storing, by the at least one computing device, the code trace in a data store indexed by a unique identifier of the request since it is known in the art that a code trace can have a unique ID (View Torino Fig. 11; ¶ 88, 89).  Such modification would have allowed a code trace to be assigned to an application request.


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application 2012/0324290 A1) in view of Torino (US Patent application 2016/0011922) and further in view of Jayakumar (US Patent application 2015/0089287).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 7.  The combination of teachings above do not explicitly teach selecting, by the at least one computing device, one of a plurality of trace processing entities to process the code trace.

However, Jayakumar teaches selecting, by the at least one computing device, one of a plurality of trace processing entities to process the code trace (View Jayakumar ¶ 52; select processor unit).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with selecting, by the at least one computing device, one of a plurality of trace processing entities to process the code trace since it is known in the art that a processor can be selected (View Jayakumar ¶ 52).  Such modification would have allowed a processor to be selected to process a code trace.


Claim(s) 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application 2012/0324290 A1) in view of Torino .


Claim 12, most of the limitations of this claim has been noted in the rejection of Claim 7.  The combination of teachings above do not explicitly teach a portion of the code trace is received from a service executed by a machine instance in the computing environment upon which at least one of the component services executes.

However, Kwok teaches at least a portion of the code trace is received from a service executed by a machine instance in the computing environment upon which at least one of the component services executes (View Kwok Fig. 1, Components 125, 145, 170; Col. 7, Lines 49-63; monitor application on same machine; each app includes its own monitor).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with a portion of the code trace is received from a service executed by a machine instance in the computing environment upon which at least one of the component services executes since it is known in the art that an application can be monitored (View Kwok Fig. 1, Components 125, 145, 170; Col. 7, Lines 49-63).  Such modification would have allowed a code trace to be executed in the same computing environment.



However, Kwok teaches the code trace includes local runtime information (View Kwok Col. 2, Lines 21-30; Col. 21, Lines 18-22; runtime library).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the code trace includes local runtime information since it is known in the art that a code trace can include specific information (View Kwok Col. 2, Lines 21-30; Col. 21, Lines 18-22).  Such modification would have allowed a code trace to include a runtime library.


Claim 15, most of the limitations of this claim has been noted in the rejection of Claim 7.  The combination of teachings above do not explicitly teach at least two of the plurality of applications are operated by different customers of a plurality of customers of a hosting provider that operates the computing environment.

However, Kwok teaches at least two of the plurality of applications are operated by different customers of a plurality of customers of a hosting provider that operates the computing environment (View Kwok Col. 2, Lines 23-38; different mobile devices).

(View Kwok Col. 2, Lines 23-38).  Such modification would have allowed a plurality of application request can be traced.



Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application 2012/0324290 A1) in view of Torino (US Patent application 2016/0011922) in view of Kwok (US Patent 9,438,491) and further in view of Smith (US Patent Application 2018/0091361 A1).

Claim 9, most of the limitations of this claim has been noted in the rejection of Claim 8.  The combination of teachings do not explicitly teach monitoring, by the at least one computing device, a resource load associated with the plurality of trace processing entities; and automatically scaling, by the at least one computing device, a number of the plurality of trace processing entities based at least in part on comparing the resource load to a threshold.

However, Smith teaches monitoring, by the at least one computing device, a resource load associated with the plurality of trace processing entities (View Smith ¶ 37; detect load balancing conditions); and automatically scaling, by the at least one computing (View Smith ¶ 37; threshold/offload condition).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with when executed the at least one application further causes the at least one computing device to at least: determine a current resource load for the plurality of trace processing entities; compare the current resource load to a threshold; and automatically scale a quantity of the plurality of trace processing entities since it is known in the art that resource loads can be balanced (View Smith ¶ 37).  Such modification would have allowed a resource to be migrated due to exceeding a load threshold.



Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application 2012/0324290 A1) in view of Torino (US Patent application 2016/0011922) and further in view of Kimura (US Patent Application 2005/0289399 A1).

Claim 10, most of the limitations of this claim has been noted in the rejection of Claim 7.  The combination of teachings do not explicitly teach performing, by the at least one computing device, a transformation on the code trace before storing the code trace.

However, Kimura teaches performing, by the at least one computing device, a transformation on the code trace before storing the code trace (View Kimura ¶ 11; compress trace information then store).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with performing, by the at least one computing device, a transformation on the code trace before storing the code trace since it is known in the art that a trace can be transformed (View Kimura ¶ 11).  Such modification would have allowed a code trace to be compressed and stored.


Claim 11, most of the limitations of this claim has been noted in the rejection of Claim 10.  Kimura further teaches performing the transformation further comprises compressing, by the at least one computing device, the code trace (View Kimura ¶ 11; compress trace information).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application 2012/0324290 A1) in view of Torino (US Patent application 2016/0011922) in view of MacPherson (US Patent 8,719,791) and further in view of Kimura (US Patent Application 2005/0289399 A1).

(View Torino Fig. 11; ¶ 88, 89; trace identification ID, job identification ID, program identification ID).

The combination of teachings do not explicitly teach receiving, by the at least one computing device, an additional segment of the code trace corresponding to an additional call to a component service of the particular application; modifying, by the at least one computing device, the code trace to incorporate the additional segment.

However, MacPherson teaches receiving, by the at least one computing device, an additional segment of the code trace corresponding to an additional call to a component service of the particular application (View MacPherson Col. 1, Lines 25-40; one more stack traces).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with receiving, by the at least one computing device, an additional segment of the code trace corresponding to an additional call to a component service of the particular application since it is known in the art that plurality stack traces can be used (View MacPherson Col. 1, Lines 25-40).  Such modification would have allowed a plurality of stack traces can be monitored for an application.

The combination of teachings do not explicitly teach modifying, by the at least one computing device, the code trace to incorporate the additional segment.

However, Kimura teaches modifying, by the at least one computing device, the code trace to incorporate the additional segment (View Kimura ¶ 11; compress trace information); and

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with modifying, by the at least one computing device, the code trace to incorporate the additional segment since it is known in the art that a trace can be modified (View Kimura ¶ 11).  Such modification would have allowed a plurality of code trace to be compressed and stored.



Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Patent Application 2012/0324290 A1) in view of Torino (US Patent application 2016/0011922) in view of Kwok (US Patent 9,438,491) and further in view of Krajec (US Patent Application 2013/0283241 A1).

Claim 16, most of the limitations of this claim has been noted in the rejection of Claim 15.  The combination of teachings do not explicitly teach assessing, by the at least one 

However, Krajec teaches assessing, by the at least one computing device, a cost to an individual customer of the plurality of customers based at least in part on a volume of code traces stored within a time window (View Krajec ¶ 120; cost impact).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with assessing, by the at least one computing device, a cost to an individual customer of the plurality of customers based at least in part on a volume of code traces stored within a time window since it is known in the art that a cost impact can be calculated (View Krajec ¶ 120).  Such modification would have allowed the cost impact of storing a code trace to be calculated.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok (US Patent 9,438,491) in view of Chen (US Patent Application 2012/0324290 A1) in view of MacPherson (US Patent 8,719,791) and further in view of Torino (US Patent application 2016/0011922).


Claim 17, Kwok teaches a non-transitory computer-readable medium embodying a program executable in at least one computing device, wherein when executed the program causes the at least one computing device to at least: forward the plurality of (View Kwok Col. 3, Lines 8-20; Col. 27, Lines 50-67; report).

Kwok does not explicitly teach receive a code trace segment associated with an application request submitted to a particular application of a plurality of applications hosted in a computing environment, wherein the code trace segment documents at least one call to at least one component service of the particular application to respond to the application request; aggregate, in a volatile memory of the one of the plurality of trace processing entities, the plurality of code trace segments that are received within a first time window; and store the code trace segments in a data store indexed by a unique identifier of the request.

However, Chen teaches receive a code trace segment associated with an application request submitted to a particular application of a plurality of applications hosted in a computing environment (View Chen ¶ 2, 3, 30, 31; trace software program in multimodal complex computing environment), wherein the code trace segment documents at least one call to at least one component service of the particular application to respond to the application request (View Chen ¶ 2, 3, 30, 31; software program associated with transaction identifier).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kwok with receive a code trace segment associated with an application request submitted to a particular application of a plurality of applications hosted in (View Chen ¶ 2, 3, 30, 31).  Such modification would have allowed a code trace to be forwarded.


The combination of teachings above do not explicitly teach aggregate, in a volatile memory of the one of the plurality of trace processing entities, the plurality of code trace segments that are received within a first time window; and store the code trace segments in a data store indexed by a unique identifier of the request.

However, MacPherson teaches aggregate, in a volatile memory of the one of the plurality of trace processing entities, the plurality of code trace segments that are received within a first time window (View MacPherson Col. 1, Lines 25-40; aggregate stack traces); and store the code trace segments in a data store indexed by a unique identifier of the request (View MacPherson Col. 3, Lines 33-51; Col. 6, Lines 31-40; store log).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with aggregate, in a volatile memory of the one of the plurality of trace processing entities, the plurality of code trace segments that  store the code trace segments in a data store indexed by a unique identifier of the request since it is known in the art that plurality stack traces can be used (View MacPherson Col. 1, Lines 25-40).  Such modification would have allowed a plurality of stack traces can be monitored for an application.

The combination of teachings above do not explicitly teach store the code trace segments in a data store indexed by a unique identifier of the request.

However, Torino teaches store the code trace segments in a data store indexed by a unique identifier of the request (View Torino Fig. 11; ¶ 88, 89; trace identification ID, job identification ID, program identification ID).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with store the code trace segments in a data store indexed by a unique identifier of the request since it is known in the art that a code trace can have a unique ID (View Torino Fig. 11; ¶ 88, 89).  Such modification would have allowed a code trace to be assigned to an application request.

Claim 19, most of the limitations of this claim has been noted in the rejection of Claim 17.  Kwok further teaches wherein when executed the program further causes the at least one computing device to at least generate an index for the plurality of code trace (View Kwok Col. 27, Lines 50-67, Col. 28, Lines 1-2; hash particular ID).




Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok (US Patent 9,438,491) in view of Chen (US Patent Application 2012/0324290 A1) in view of MacPherson (US Patent 8,719,791) in view of Torino (US Patent application 2016/0011922) in view of Saavedra (US Patent Application 2007/0294623) and in further view of Jones (US Patent Application 2009/0241095).


Claim 18, most of the limitations of this claim has been noted in the rejection of Claim 17.  The combination of teachings do not explicitly teach when executed the program further causes the at least one computing device to at least generate a latency histogram visually representing respective latencies for individual ones of the plurality of component services, wherein the respective latencies are computed by analyzing a plurality of code traces for a plurality of application requests received by the particular application.

However, Saavedra teaches when executed the program further causes the at least one computing device to at least generate a latency histogram visually representing (View Saavedra ¶ 65; display latency histogram).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with executed the program further causes the at least one computing device to at least generate a latency histogram visually representing respective latencies for individual ones of the plurality of component services since it is known in the art that a latency histogram can be shown (View Saavedra ¶ 65).  Such modification would have allowed the latency of a service to be calculated and shown.

The combination of teachings do not explicitly teach wherein the respective latencies are computed by analyzing a plurality of code traces for a plurality of requests received by the particular application.

However, Jones teaches wherein the respective latencies are computed by analyzing a plurality of code traces for a plurality of application requests received by the particular application (View Jones ¶ 39; call stack information based on latencies).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with wherein the respective latencies are computed by analyzing a plurality of code traces for a plurality of application requests received by the particular application since it is known in the art that a latency can be (View Jones ¶ 39).  Such modification would have allowed the latency of an application to be calculated and shown.



Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwok (US Patent 9,438,491) in view of Chen (US Patent Application 2012/0324290 A1) in view of MacPherson (US Patent 8,719,791) in view of Torino (US Patent application 2016/0011922) and further in view of Kimura (US Patent Application 2005/0289399 A1).

Claim 20, most of the limitations of this claim has been noted in the rejection of Claim 17.  The combination of teachings do not explicitly teach when executed the program further causes the at least one computing device to at least compress the plurality of code trace segments before storing the code trace segments.

However, Kimura teaches when executed the program further causes the at least one computing device to at least compress the plurality of code trace segments before storing the code trace segments (View Kimura ¶ 11; compress trace information then store).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with when executed the program further (View Kimura ¶ 11).  Such modification would have allowed a code trace to be compressed and stored.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Gregg et al. (U.S. Patent Application No. 2015/0205654); (¶ 22) teaches a flight recorder may log trace data. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114